

December 22, 2006
CONFIDENTIAL
Mr. Gerard F. Butler
54 Lyons Road
Cold Spring, New York 10516




Dear Mr. Butler:


The purpose of this letter is to confirm the terms of an offer to you that has
been authorized by the Boards of Directors of Prestige Brands Holdings, Inc.,
and Prestige Brands, Inc. (collectively, “Prestige” or “Company”). After you
have read this offer, the Board suggests that you obtain counsel to review the
terms of this offer and then discuss the matter with your spouse prior to
formally responding. If you should decide to accept the following offer, upon
your signature and pursuant to the terms set forth below, this offer shall
become a binding Agreement between you and the Company (hereinafter, the
“Agreement”).


First, I wish to express the concern that the Board has for your medical
condition. The Board understands the seriousness of your condition and wants to
accommodate your wish to spend more time with your family. This offer is also in
recognition of the unique and valuable contribution made by you to the public
company that Prestige has become and your willingness to cooperate in
transitioning your responsibilities to your successor.


As you know, to date, your employment with Prestige has been governed by an
Amended and Restated Senior Management Agreement (“SMA”) dated February 4, 2005.
From time to time, you may be referred to as “you” or “Employee” in the
following offer.


The components of the offer, which will become the Agreement in the event that
you accept it, are as follows:



1.  
Incorporation by Reference. Except as modified by the terms of this Agreement,
Sections 1, 2, 3, 5, 6, 7(b), 8, 9, 10, 11, and 12 (but not Section 12(g)
thereof, concerning choice of law) of the Amended and Restated Senior Management
Agreement between and among Prestige International Holdings, LLC; Prestige
Brands Holdings, Inc.; Prestige Brands, Inc.; and Gerard F. Butler, dated
February 4, 2005 (the “SMA”), as they may heretofore from time to time have been
amended by the Board of Directors of the Company and the Compensation Committee
thereof, are reaffirmed and are incorporated herein by reference.




2.  
 Work at Home. Effective on a date to be chosen by the Company, but in any event
prior to January 31, 2007, you will resign as an officer of Prestige by means of
a written instrument that is substantially similar to the model letter of
resignation that is annexed hereto as Exhibit A. Thereafter, until March 31,
2007, your efforts will be primarily in the area of transitioning your
responsibilities to your replacement. Effective April 1, 2007, you will become a
“Work At Home” employee with no specific daily responsibilities that would
require your presence at Prestige’s offices for a period of one year. During
this “Work At Home” period, you will be called upon from time to time to provide
advice, information or guidance to Prestige, but only with ample advance notice
and response time built in. You may be invited to come to the Prestige offices,
from time to time, at the Company’s initiation. Notwithstanding the foregoing,
you will be under no obligation to travel or provide services according to a
predetermined schedule. All company property, including but not limited to your
blackberry, your mobile phone, company files and other property will be returned
to the Company prior to the “Work At Home” period. Notwithstanding the




--------------------------------------------------------------------------------



  foregoing, you will have the option of purchasing your laptop at its net book
value at the commencement of your “Work At Home” period.

   

3.  
Salary Continuation. After your resignation as an officer of the Company and
until March 31, 2007, your current salary and benefits, including bonus
eligibility, will continue. For the year beginning on April 1, 2007, your annual
salary shall be $236,000 and shall be paid bi-weekly, consistent with the
Company’s normal payroll practices. During the “Work At Home” period, your
health, dental, death and disability insurance benefits shall continue; but your
401(k), vacation and cafeteria plans will not continue. Your salary shall be
paid notwithstanding any consulting or other non-company employment you may
choose to undertake, so long as you are not in breach of the terms set forth in
this offer. Notwithstanding the foregoing, to the extent that the salary
payments required by this Section 3 may be deemed part of a nonqualified
deferred compensation plan described in Section 409A of the Internal Revenue
Code (the “Code”), see 26 U.S.C. § 409A (2006), those payments may be deferred
as may be required to avoid adverse tax consequences to the Employee; if any
such deferral is made, however, the payment of all accrued unpaid salary shall
be made in one lump sum not more than two weeks after the earliest date
permitted for that purpose by Section 409A(a)(2)(B)(i) of the Code; and all
further payments shall be made bi-weekly, consistent with the Company’s normal
payroll practices.




4.  
Continued Vesting of Carried Shares. For the balance of the fiscal year ending
March 31, 2007, and during the “Work At Home” period, the Carried Shares (as
defined in the SMA) held by you will continue to vest pursuant to the time
schedule set forth in Section 2 of the SMA. Provided that you are not in breach
of this Agreement on the last day of the “Work At Home” period, any remaining
Unvested Carried Shares shall be repurchased by the Company on the last day of
said period pursuant to Section 3 of the SMA. Your sale of any Vested Carried or
Co-invest shares will continue to be subject to the terms and conditions set
forth in Sections 5 and 6 of the SMA.




5.  
Bonus Eligibility. During the fiscal year ending on March 31, 2007, you will be
eligible for an annual bonus, as determined by the Compensation Committee and
the Board of Directors and also subject to the performance of the Company
against the established bonus objectives. You will not be eligible to receive a
bonus for the fiscal year beginning on April 1, 2007. Notwithstanding the
foregoing, on or about May 1, 2008, you will receive a payment equivalent to the
greater of (i) the bonus paid to you for the fiscal year ending on March 31,
2007 (if any), or (ii) a target bonus of 45% of your entire day-to-day salary
set forth in Section 3 of this Agreement.




6.  
Vacation. Any accrued but unused vacation time for calendar year 2006 will be
paid to you, subject to applicable withholdings, promptly after beginning your
“Work At Home” period. You will not accrue vacation during your “Work At Home”
period.




7.  
Accelerated Vesting. Effective immediately and throughout the term of this
Agreement, if there should be a Sale of the Company (defined at Section 10 of
the SMA) or if you should you die or become disabled, all of your Carried Shares
shall become fully vested immediately upon the closing of the Sale of the
Company or upon your death or the commencement of your disability.




8.  
Non-Disparagement. Effective immediately, and throughout the term of this
Agreement, you agree not to disparage, criticize, defame, or make critical
comment regarding Prestige or any of the directors, officers, or employees of
Prestige in any writing, statement, or other written or oral communication.
During the same period of time, the Company and its directors, officers and




--------------------------------------------------------------------------------



  employees agree not to disparage, criticize, defame or make critical comment
regarding you in any writing, statement, or other written or oral communication.

   

9.  
Confidentiality. You agree to maintain confidentiality of all non-public, trade
secret or commercially sensitive information that has been revealed to you
during the course of your employment, whether such information was first
obtained during your “Work At Home” period or at any time prior thereto. You
agree that you will not disclose to any third parties, directly or indirectly
(except to the extent required by law, or if requested by the Company), any such
confidential or proprietary information (a) which has not been disclosed
publicly by the Company, (b) which is otherwise not a matter of public knowledge
or your personal knowledge from sources unrelated to the Company, or (c) which
is a matter of public knowledge but you know that such information became a
matter of public knowledge through an unauthorized disclosure. You further agree
to treat this Agreement as confidential and will disclose its terms to no one
other than your family members and your personal legal and financial advisors,
with the understanding that such disclosures will be treated as confidential.
Notwithstanding the foregoing, you will be permitted to disclose that this
Agreement imposes upon you the duties set forth in Sections 8, 9 and 14 hereof.




10.  
Agreed Communication. You and Prestige mutually agree and consent to the text of
the communication attached hereto as Exhibit A, which may not and shall not be
used for any purposes prior to the date upon which Employee resigns as an
officer of the Company.




11.  
Termination of Employment. On April 1, 2008, your employment with Prestige shall
cease altogether. As of that date, you will be afforded all customary and usual
termination benefits, including but not limited to the option to purchase COBRA
health insurance. In the event that any compensation to be paid to Employee
pursuant to the terms of Section 3 above is deemed to be a part of a
nonqualified deferred compensation plan under Section 409A of the Code, and if
such treatment for tax purposes causes Employee to become ineligible for COBRA
benefits for anything less than the full term of such benefits to which he would
otherwise be entitled, then the Company shall continue to provide full health
benefits to Employee, at the Company’s sole expense, until October 1, 2009.




12.  
Release of Claims. As a condition precedent to this Agreement, you agree to
execute a release in the form of Exhibit C hereto. You further acknowledge by
your initials appearing at the end of this Section 12 that Prestige has
encouraged you to obtain counsel and to review this Agreement prior to
execution. /s/ GFB.




13.  
Restriction on Sale of Restricted Stock. You acknowledge that you have been
advised of the possibility that the Company will participate in a registered
offering of the Company’s common stock (the “Offering”). In the event that the
Offering is consummated, and as a condition of this Agreement, you agree that
you will limit your participation in the Offering to not more than twenty-five
percent (25%) of the total number of Common Shares that you will own as of April
1, 2008 (calculated as though you had fully performed all of your obligations
under this Agreement through that date). Notwithstanding anything to the
contrary herein or in the SMA, including Section 5(b) thereof, you will retain
the right to Transfer, at any future date, the difference between the number of
shares (i) that, but for the limitations set forth in the immediately preceding
sentence, you would otherwise be entitled to sell and (ii) the amount that you
actually do sell, provided that you may Transfer up to that entire difference in
a single transaction or a series of transactions, occurring either on a single
date or on several dates, at your sole election; and further provided that no
such Transfer may take place that would violate the usual and customary
underwriting restrictions




--------------------------------------------------------------------------------



  associated with the Offering. Otherwise, the sale restrictions imposed by the
SMA will remain in full force and effect. You also agree to cooperate in this or
other similar Company activities, as requested, to the extent that it is
reasonably possible to do so.

   

14.  
Non-Compete. So long as the Company is not in breach of its obligations under
this Agreement and the release that is annexed hereto as Exhibit C, during the
two-year period beginning on April 1, 2007, you agree not to compete with the
Company in the areas of: (a) OTC cryogenic wart treatment products, (b) Devices
for treatment or management of bruxism, (c) Liquid OTC sore throat treatment
products and lozenges, (d) Inter-proximal devices, (e) Copper scrubbers, (f)
powdered cleansers and (g) pediatric OTC medicinal products, except with the
express written consent of the Company (which consent shall not be unreasonably
withheld).




15.  
Lawful Process. Nothing set forth herein shall preclude you from responding to
any subpoena or other lawful process or order, nor shall anything herein
preclude you from discussing the terms of this Agreement or the release that is
annexed hereto as Exhibit C with your spouse, your attorney, your tax advisor,
or your accountant. You may also disclose the terms of this Agreement as
necessary to enforce your rights under this Agreement.




16.  
Death. In the event of your death or disability, all amounts payable to you
hereunder shall be paid to your estate or, if you are still living, to you, as
though you had fully performed all of your obligations hereunder through April
1, 2008.




17.  
Indemnity. The Company agrees to indemnify, defend and hold you harmless against
any judgments, expenses, costs, attorneys’ fees, fines, or other amounts that
you may incur for liabilities that arise out of any proceedings, class action
suits, lawsuits, mediations, arbitrations, depositions, or litigation of any
kind or nature whatsoever, now pending or that may later be brought or
threatened against you by reason of the fact that you were an employee of the
Company, in accordance with the Company’s indemnification provisions existing on
the date of execution of this Agreement. These rights are in addition to any
other rights that you may have under the Company’s bylaws, the laws of the State
of New York, the Delaware General Corporation Law, and any other applicable laws
or regulations.




18.  
Forfeiture of Restricted Stock Grant. In consideration of the benefits conferred
herein, you agree to surrender and forfeit the grant of 4,734 shares of
restricted stock made as of July 1, 2006.




19.  
Maturation of Performance Shares. The 1,184 Performance Shares that were awarded
to you as of July 1, 2006, shall mature pursuant to the terms of the award; and
the valuation of the same shall be determined as of the close of business on
March 31, 2008. You should contact the Company shortly after that date to
discuss your entitlements (if any) under that award.




20.  
No Future Long Term Incentive Awards. In consideration of the benefits conferred
herein, you acknowledge that you will receive no additional Long Term Incentive
Awards, either in calendar year 2007 or 2008, or at any time subsequent thereto.




21.  
 Attorney’s Fees. The Company will reimburse any reasonable attorney’s fees
incurred by you in connection with the review and negotiation of this document
in an amount not to exceed $2,500.




22.  
Amendment and Waiver. Nothing in this Agreement abrogates or otherwise amends
Section 12(k) of the SMA.






--------------------------------------------------------------------------------


 
If the terms of this offer are acceptable to you, please supply the appropriate
date and then execute this offer in the presence of a witness, who must also
sign this offer. Then return two copies of the signed offer to us so that it may
be countersigned by Peter C. Mann. Upon Mr. Mann’s signature, this offer will
become the Agreement retroactive to the date on which you executed it.


Agreed to and accepted this 22nd day of December, 2006.




/s/ Gerry Butler                                              /s/ Peter
Anderson            
Gerry Butler                                         By: Peter Anderson
           Chief Financial Officer of the Company




/s/ J.E. Rogers                
Witness


 